
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3668
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To prevent trafficking in counterfeit
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Counterfeit Drug Penalty Enhancement
			 Act of 2012.
		2.Counterfeit drug penalty
			 enhancement
			(a)OffenseSection 2320(a) of title 18, United
			 States Code, is amended—
				(1)by striking
			 or at the end of paragraph (2);
				(2)by inserting or at the end
			 of paragraph (3);
				(3)by inserting after
			 paragraph (3) the following:
					
						(4)traffics in a counterfeit
				drug,
						;
				and
				(4)by striking
			 through (3) and inserting through (4).
				(b)PenaltiesSection 2320(b)(3)
			 of title 18, United States Code, is amended—
				(1)in the heading, by
			 inserting and counterfeit
			 drugs after services; and
				(2)by inserting
			 or counterfeit drug after service.
				(c)DefinitionSection 2320(f) of
			 title 18, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (4);
				(2)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)the term counterfeit drug
				means a drug, as defined by section 201 of the Federal Food, Drug, and Cosmetic
				Act, that uses a counterfeit mark on or in connection with the
				drug.
						.
				(d)Priority given
			 to certain investigations and prosecutionsThe Attorney General shall give increased
			 priority to efforts to investigate and prosecute offenses under
			 section
			 2320 of title 18, United States Code, that involve counterfeit
			 drugs.
			3.Sentencing Commission Directive
			(a)Directive to sentencing
			 commissionPursuant to its
			 authority under section 994(p) of title 28, United
			 States Code, and in accordance with this section, the United States Sentencing
			 Commission shall review and amend, if appropriate, its guidelines and its
			 policy statements applicable to persons convicted of an offense described in
			 section
			 2320(a)(4) of title 18, United States Code, as amended by
			 section 2, in order to reflect the intent of Congress that such penalties be
			 increased in comparison to those currently provided by the guidelines and
			 policy statements.
			(b)RequirementsIn carrying out this section, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect the intent of Congress that the guidelines and policy
			 statements reflect the serious nature of the offenses described in subsection
			 (a) and the need for an effective deterrent and appropriate punishment to
			 prevent such offenses;
				(2)consider the extent to which the guidelines
			 may or may not appropriately account for the potential and actual harm to the
			 public resulting from the offense;
				(3)assure reasonable consistency with other
			 relevant directives and with other sentencing guidelines;
				(4)account for any additional aggravating or
			 mitigating circumstances that might justify exceptions to the generally
			 applicable sentencing ranges;
				(5)make any necessary conforming changes to
			 the sentencing guidelines; and
					
				(6)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in
			 section
			 3553(a)(2) of title 18, United States Code.
				
	
		
			Passed the House of
			 Representatives June 18, 2012.
			Karen L. Haas,
			Clerk
		
	
